Irvine, C.
John E. Hill was the treasurer of the state of Nebraska for the term ending in January, 1893. The other defendants herein were alleged in the petition to be the sureties upon his bond, which was conditioned that he should well and truly in all things perform the duties of his office during the continuance of his term as provided by law. This action was brought upon the bond in the district court of Douglas county, where some of the sureties resided, and the petition charges as breaches of the bond, substantially, as follows: That at the time of entering upon the duties of his office Hill had in his possession $1,524,554.74, received and collected as the moneys of the state of Nebraska, held as such, and belonging to the state, and that thereafter during his term Hill received moneys of the state, and that the said sums amounted to $4,200,834.50, making in all $5,725,389.24 ; that out of said moneys he paid and disbursed divers sums for lawful purposes, but that at the end of his term, when he surrendered his office to his successor, there still remained in his possession and control *701$1,144,556.42, which it was his duty to pay over and deliver to his successor; that he failed and refused to pay over said moneys, except that, as plaintiff is informed, he did pay over some small sums of money, the amount of which is unknown to plaintiff, and delivered to his successor sundry certificates of deposit in certain banks or choses in action which he in some manner induced his successor to accept in place of money, amounting in the aggregate to the sum last mentioned; that Hill’s successor has since received, by means of such certificates or choses in action, certain sums, the amount of which is unknown to the plaintiff, but that Hill failed and refused to pay over, disburse, or account for the sum of $236,364.60 and more, whereby the state has sustained damages in the sum last mentioned. The defendants residing in Douglas county were served with summons there, and the other defendants were served in the counties of their respective residences. The defendants not residing in Douglas county, by several different instruments, entered special appearances and objected to the jurisdiction of the court. Subsequently, by leave of court, an amended petition was filed, which, so far as it alleges the breach complained of in the original petition, is substantially similar thereto, except that it alleges that the sum which Hill failed and refused to pay was $236,361.60.' The amended petition alleges .a further breach of the bond by charging that Hill, during his term of office, deposited in and loaned to the Capital National Bank of Lincoln, located and doing business in Lancaster county, $236,361.60, thereby converting the said moneys to his own use; and for a further breach, that he also deposited in and loaned to the Merchants National Bank of Omaha, located and doing business in Douglas county, $80,510 and over; and for a still further breach, that he deposited in and loaned to the United States National Bank of Omaha, located in and doing business in Douglas county, $159,748 and over. The amended petition closes with an allegation that by *702reason of the premises the plaintiff has sustained damages in the sum of $236,364.60, and prays judgment for that amount. The defendants, non-residents of Douglas county, renewed their special appearance and objections to the jurisdiction of the court. While the objections of these defendants are set forth in different language, they are all to the effect that the petition shows upon its face that the action is one within section 54 of the Code of Civil Procedure, and that the transactions complained of occurred in Lancaster county and not in Douglas. The district court sustained these objections and dismissed the action for want of jurisdiction.
The state prosecuted error, assigning numerous errors, all of which, however, present the single question as to» whether or not the district court erred in holding that it had no jurisdiction of the action.
The statutes which it is claimed relate to the subject are-sections 54 and 60 of the Code of Civil Procedure, and section 174 of the revenue act. Sections 54 and 60 are in title 4 of the Code relating to counties in which actions are to be brought. By section 54 it is provided: “Actions-for the following causes must be brought in the county where the cause or some part thereof arose. * * *■ Second — An action against a public officer, for an act done by him in virtue or under color of his office, or for a neglect of his official duty. Third — An action on the official bond or undertaking of a public officer.” Sections 51 to-59, inclusive, all relate to the places where different classes of actions therein specified are to be brought. Section 60 provides: “Every other action must be brought in the-county in which the defendant, or some of the defendants, resides, or may be summoned.” The first portion of section 174 of the revenue act is as follows : “When suit is-instituted in behalf of the state, it may be in any court of record in this state having jurisdiction of the amount; and process may be directed to any county in the state.”
*703Which of these statutes applies to the case at bar? It is urged by plaintiff in error that the case is to be governed by section 174 of the revenue act, as being a special provision relating to this class of actions. That section must be taken with its context. The title of the act is, “An act to provide a system of revenue.” The act, in its different parts, relates to the listing and assessment of pi’opertyfor taxation; the levying and collecting of taxes, including the seizure and sale of property for taxes; the distribution of taxes, when collected, to the proper funds and to the proper custodians. The custody of such funds, their disbursement, and the accounting therefor by officers chai’ged with their custody and disbursement, are subjects neither within the title nor the provisions of the act, but are provided for in other statutes. The sections immediately preceding section 174 provide for the settlement by treasurers and other collectors of taxes with the custodians of the funds for the supply of which the taxes were levied and collected, and for the payment of taxes, when collected, to such custodians. Section 173 provides for a suit by the auditor against county treasurers for failure to make settlements on account of taxes collected for the state. Then follows the provision quoted from section 174. The remainder of section 174 provides for summary procedure against officers or persons “ whose duty it is to collect, receive, settle for, or pay over any revenues of the state.” Section 175 extends the remedy by suit to cities, towns, villages, etc., against treasurers or other officers collecting or receiving funds for their use. We think it is manifest, from the purpose of the whole act and the subject-matter of its immediate context, that section 174 relates only to suits for the purpose of getting the revenue out of the hands of the collectors into the treasury and not to actions based upon the misappropriation of funds after they have reached the treasury. An additional reason- for so construing the section is that to extend it further would inject into the act *704a subject not within its title and expose it to the constitutional objections discussed in Holmberg v. Hauck, 16 Neb., 337; Foxworthy v. City of Hastings, 23 Neb., 772; Touzalin v. City of Omaha, 25 Neb., 817; Trumble v. Trumble, 37 Neb., 340.
As between section 54 and section 60, it would seem clear that the action was one of those designated in section 54, and that, therefore, that section would govern rather than section 60, which is simply a general provision meant to apply to such cases as should not fall within any of the preceding special provisions. But it is said that, in so far as the action is based upon the failure of Hill to account for and pay to his successor, the breach is purely negative in its character, and cannot be said to be at all localized; that the cause of action did not, therefore, arise at any particular place, and that the case must fall within the general provision of section 60. In support of this proposition it is argued that a petition merely alleging the failure to account and pay over in Lancaster county would be demurrable, because it would not appear that there was not an accounting and payment elsewhere. This maybe true. An accounting and payment elsewhere than at the capital might protect the state and discharge the treasurer from liability, but we entertain no doubt that it was his duty to account and pay over at the capital, and that the state could insist upon his doing so there and not elsewhere. By section 1, article 5, of the constitution it is provided that the treasurer shall reside at the seat of government during his term of office and keep the proper records, books, and papers there. It is only at the capital, therefore, that the books and accounts could rightfully be for the purpose of an accounting. This constitutional provision is re-enforced by article 4 of chapter 83, Compiled Statutes, wherein the treasurer is required to reside, and keep his office at the. seat of government, to account for and pay over all moneys, received by him as such treasurer to *705bis successor in office, and deliver all books, vouchers, and effects of office to him. This could only be done where such office, books, and vouchers are kept. The breach charged, therefore, was the failure to do an act which the law required him to dó at a particular place, and the case falls squarely within the rule established in McNee v. Sewell, 14 Neb., 532. In that case the action was upon the bond of the sheriff of Thayer county, who had neglected to return executions issued out of the district court of Lancaster county. The suit was held to have been rightfully brought in Lancaster county, because the judgments were recovered and executions there issued, and the executions should have been there returned. In other words, the breach of the bond was the failure to do what the law required to be done in Lancaster county, precisely the same kind of a breach as is here averred, by reason of the failure to pay over the money.
The case, then, falls within section 54 of the Code of Civil Procedure, and the question thus arises, did the cause of action, or any part thereof, arise in Douglas county? Eor the reasons just stated the cause of action, so far as it is based upon the failure of Hill to account for and pay over to his successor in office the moneys coming into his hands as treasurer, must be determined to have arisen in Lancaster county, where the seat of government is fixed. No other breach of the bond is alleged in the original petition. ' The amended petition added what is charged as three additional breaches: First, the deposit in the Capital National Bank of $236,361.60 and over. It is clear that this does not state a cause of action, any part of which arose in Douglas county. Second, the deposit in the Merchants National Bank of Omaha of $80,510 and over; and third, the deposit in the United States National Bank of Omaha of $159,748 and over. If jurisdiction is vested in the district court of Douglas county it must be because of the averments of deposits in the two Omaha banks, and two *706questions are presented upon this aspect of the case: (1) Do the averments of the Omaha deposits set forth facts constituting a cause of action upon the bond? (2) Do these averments' show that part of the cause of action, arose in Douglas county?
Upon examination of the original petition it is found that it averred a failure to pay over the amount of $236,-364.C0, and judgment was asked for that amount. In the amended petition the amount stated is $236,361.60, which is the same amount as the amended petition avers was deposited in the Capital National Bank of Lincoln. The-prayer for judgment is still for $236,364.60. It is also averred that Hill turned over to his successor and induced his successor to accept sundry certificates of deposit, upon which were realized certain sums of money unknown to plaintiff, but of the whole amount for which Hill was accountable, $236,361.60 and more, remains unaccounted for. While, perhaps, under the Code the common law rule that pleadings are to be taken most strongly against the pleader may not retain all its original force, still pleadings must be construed reasonably; and it is not to be inferred that a pleader will omit averments manifestly to his advantage, or insert those manifestly to his disadvantage. It is a reasonable and almost necessary inference from the amended-petition that the moneys deposited in the Omaha banks-were eventually received by the state, and that the amount for which Hill failed to account was the amount deposited in the Capital National Bank. The state could suffer no- - damage and could recover nothing upon the bond by reason of the Omaha deposits if, before action brought, Hill had paid over to the state the money so deposited. The object of requiring bonds from officers is to have such bonds as security for damages sustained, and no cause of action arises upon such a bond because of a technical breach unaccompanied by damage. (Commonwealth v. Reed, 3 Bush [Ky.], 516; Jones v. Biggs, 1 Jones’ Law [N. Car.], 364; *707State v. Baetz, 44 Wis., 624.) Possibly a petition simply alleging the deposit without averring non-payment might state a cause of action; but should it aver in terms, as it does here by plain inference, that no loss whatever had resulted, no cause of action would bd stated.
Finally, assuming that these averments set out actionable breaches of the bond, did the cause of action, or any part thereof, arise in Douglas county ? From the statutes already quoted and from the decisions of this court (State v. Keim, 8 Neb., 63; First Nat. Bank of South Bend v. Gandy, 11 Neb., 431; Cedar County v. Jenal, 14 Neb., 254; Wayne County v. Bressler, 32 Neb., 818), it is clear that it is the duty of both state and county treasurers to keep the money coming into their official custody in specie, except where by recent statutes they are permitted to invest or deposit it, and then such investment or deposit must be made only in the manner provided by law. Hill’s duty was to keep the money in the treasury at Lincoln. He had no right to invest it in any manner, or to deposit it. Assuming, then, that he took the money from the treasury and deposited it in the Omaha banks and the state had not received it back, when did the conversion take place ? As stated by Alderson, B., in Fouldes v. Willoughby, 8 M. & W. [Eng.], 540, “Any asportation of a chattel for the use of the defendant or a third person amounts to a conversion,” and, as said by Lord Abinger in the same case, “ In order to constitute a conversion it is necessary either that the party taking the goods should intend some use to be made of them by himself or by those for whom he acts, or that, owing to his act, the goods are destroyed, to the prejudice of the rightful owner,” and, as stated in McPartland v. Read, 11 Allen [Mass.], 231, “ Every tortious taking with intent to apply chattels to the use of the taker or some other person than the owner is a conversion.” When Hill removed the money from the treasurer’s office with the intent of depositing it contrary to law, he was guilty of a *708conversion and a cause of action accrued. Suppose, instead of depositing the money in Omaha, he had deposited it in New York or Chicago, could it be said that it was only upon the deposit of the money that a cause of action accrued, and that no suit would lie in this state? The wrong was done and completed, so far as the state was concerned, when the money was removed from its treasury at Lincoln. It is said there is nothing in the petition to show that the.money had ever reached the treasury, but that it was probably money collected in Douglas county and turned over to the treasurer there. The answer to this is that there is nothing in the petition from which it can be inferred that tlie latter was the fact. It was the duty of the Douglas county treasurer to make a settlement and pay over the money in Lincoln. It is to be presumed that he did so there.
It is argued that section 124 of the Criminal Code makes it a crime to lend the state funds to any corporation or individual, and that the deposit of money in banks is lending money within the prohibition of this section. But it does not follow, because the depositing of money may constitute or be evidence of a crime, that the civil cause of action arose only upon that deposit. The same section makes it a crime to convert the money to his own use. As we have shown, the conversion took place in Lancaster county, and the civil cause of action arose upon the commission of the first offense and did not in anywise depend upon the commission of the second.
The case of Clay v. Hoysradt, 8 Kan., 74, is relied upon by the plaintiff in error. In that case suit was brought in Douglas county to enjoin the enforcement of certain judgments obtained ‘before a justice of the peace in Leavenworth county in favor of Hoysradt against Clay, and which judgmSnts, it was alleged, had been satisfied. It was held that the justice of the pe'aee and constable being officers of Leavenworth county, and the illegal acts complained of *709committed there, the case fell within the section of the Kansas Code, identical in language with section 54 of our Code, and that the cause of action arose in Leavenworth county, notwithstanding the fact that Hoysradt himself lived in Douglas county and was there served with summons. We cannot see how this case militates against the view we have taken. On the contrary, if it has any bearing upon this case, it rather tends to confirm our views. So, too, the case of Fay v. Edmiston, 28 Kan., 108, cannot be regarded as authority, because it is directly in conflict with the case of McNee v. Sewell already cited. We think the judgment of the district court was right and it should be
Affirmed.